Exhibit 10.15

Ocean City Home Bank

Stock-Based Deferred Compensation Plan

Article 1

Effective Date and Purpose

1.1 Effective Date. The Ocean City Home Stock-Based Deferred Compensation Plan
(the “Plan”) is effective as of September 22, 2004, the date of adoption of the
Plan by the Board of Directors (the “Board”) of Ocean City Home Bank (the
“Bank”).

1.2 Purpose. The Plan is a deferred compensation plan the primary purpose of
which is to provide directors and key employees of the Bank and its affiliated
companies with the opportunity to voluntarily defer a portion of their
compensation, including benefits previously accrued under the Bank’s Executive
Incentive Retirement Plan and Directors’ Deferred Compensation Plan prior to the
effective date of this Plan (“Prior Benefits”), subject to the terms of the
Plan. By adopting the Plan, the Bank desires to enhance its ability to attract
and retain directors and key employees of outstanding competence by providing
such individuals with an opportunity to gain an equity interest in the Bank’s
holding company, Ocean Shore Holding Co. (the “Company”) by investing deferrals
in shares of the Company’s common stock (“Common Stock”) upon the consummation
of the Company’s initial public offering and thereafter.

Article 2

Administration

2.1 The Committee. The Plan shall be administered by the Human Resources
Committee of the Board or any other successor Committee appointed by the Board
(the “Committee”).

2.2 Authority of the Committee. The Committee shall have authority to select
eligible employees of the Bank for participation in the Plan; determine the
terms and conditions of each employee’s participation in the Plan; interpret the
Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; and, subject to Article 8 herein, amend the terms and conditions
of the Plan and any agreement entered into under the Plan. Further, the
Committee shall make all other determinations which may be necessary or
advisable for the administration of the Plan. As permitted by law, the Committee
may delegate any of its authority granted under the Plan to such other person or
entity it deems appropriate, including but not limited to, senior management of
the Bank.

2.3 Guidelines. Subject to the provisions herein, the Committee may adopt
written guidelines for the implementation and administration of the Plan.

2.4 Decisions Binding. All determinations and decisions of the Committee arising
under the Plan shall be final binding, and conclusive upon all parties.



--------------------------------------------------------------------------------

Article 3

Eligibility and Participation

3.1 Eligibility. Subject to Sections 3.2 and 3.3, persons eligible to be
selected to participate in the Plan in any calendar year (a “Year”) shall
include full-time, salaried employees of the Bank, its subsidiaries, and
affiliates who are key employees, as determined by the Committee in its sole
discretion. In addition, all directors of the Bank and directors of the Company
shall be eligible to participate in the Plan without further action by the
Committee.

3.2 Limitation on Eligibility. It is the intent of the Bank that the Plan
qualify for treatment as a “top hat” plan under the Employee Retirement Income
Security Act of 1974, as amended from time to time, or any successor Act thereto
(“ERISA”). Accordingly, to the extent required by ERISA to obtain such “top hat”
treatment, eligibility shall be extended only to those executives who comprise a
select group of management or highly compensated employees. Further, the
Committee may place such additional limitations on eligibility as it deems
necessary and appropriate under the circumstances.

3.3 Participation. Participation in the Plan shall be determined annually by the
Committee based upon the criteria set forth in Sections 3.1 and 3.2 herein. An
employee who is chosen to participate in the Plan in any Year (a “Participant”)
shall be so notified in writing. In the event a Participant selected to
participate in the Plan no longer meets the criteria for participation, such
Participant shall become an inactive Participant, retaining all the rights
described under the Plan, except the right to make any further deferrals, until
such time that the Participant again becomes an active Participant.
Notwithstanding anything in this Plan to the contrary, with respect to the
initial Year beginning on the effective date and ending December 31, 2004 and
solely with respect to the deferral of Prior Benefits under this Plan, the Plan
Participants shall include those persons identified in Exhibit A to the Plan.

3.4 Partial Year Eligibility. In the event that an individual first becomes
eligible to participate in the Plan during a Year, such individual shall, within
thirty (30) calendar days of becoming eligible, be notified by the Bank of his
or her eligibility to participate, and the Bank shall provide each such
individual with an Election Form, which must be completed by the individual as
provided in Section 4.2 herein.

3.5 No Right to Participate. No employee shall have the right to be selected as
a Participant, or having been so selected for any given Year, to be selected
again as a Participant for any other Year.

Article 4

Deferral Opportunity

4.1 Amount Which May Be Deferred. A Participant may elect to defer, in any Year,
the eligible components of Compensation (as described below); provided, however,
that the Committee shall have sole discretion to designate which components of
Compensation are eligible for deferral elections under the Plan in any given
Year. In addition, the Committee may,

 

2



--------------------------------------------------------------------------------

in its sole discretion, designate the maximum or minimum amount or increments of
any single eligible component of Compensation which may be deferred in any Year
or establish any other limitations as it deems appropriate in any Year.

The components of “Compensation” shall include (i) with respect to a Participant
who is an employee of the Bank, any “Deferral Bonus” determined by reference to
the attainment of criteria established by the Board of Directors, and (ii) with
respect to a Participant who is a director, “Board Compensation” defined as all
amounts paid with respect to service as a member of the Board or the board of
directors of any affiliate of the Bank, including retainers, board meeting fees
and committee fees.

In addition to deferrals of Compensation, each Participant identified in Exhibit
A may elect to transfer previously accrued Prior Benefits for deferral under
this Plan. Upon the transfer of Prior Benefits to this Plan, the Bank’s
obligations and the Participant’s rights with respect to such benefits shall be
determined solely by reference to the provisions of this Plan.

4.2 Time of Deferral Election. An election to defer a component of Compensation
permitted by the Committee to be deferred by a Participant under the Plan shall
be given effect in accordance with the following timing rules:

(a) An election to defer a Deferral Bonus or Board Compensation shall apply only
to a Deferral Bonus or Board Compensation which is earned for payroll periods
or, in the case of a director, periods of service, beginning after a properly
executed Election Form has been filed with the Committee.

(b) An election to defer Prior Benefits under this Plan shall be made in
accordance with the procedures established by the Committee.

4.3 Content of Deferral Election. All deferral elections shall be irrevocable,
and shall be made on a form or forms prescribed by the Committee (an “Election
Form”), as described herein. Participants shall make the following irrevocable
elections on each Election Form:

(a) The amount to be deferred with respect to each eligible component of
Compensation for the Year or Prior Benefits,

(b) The length of the deferral period with respect to each eligible component of
Compensation or Prior Benefits, subject to the terms of Section 4.4 herein; and

(c) The method of distribution to be made to the Participant at the end of the
deferral period(s), subject to the terms of Section 4.5 herein.

Notwithstanding the amounts requested to be deferred pursuant to Subparagraph
(a) above, the limits on deferrals set forth in Section 4.1 herein shall apply
to the requested deferrals each Year.

 

3



--------------------------------------------------------------------------------

A Participant may, from time to time, modify a deferral election with respect to
previously deferred amounts (including Prior Benefits), including a modification
as to the length of the deferral period or the form of distribution at the end
of such period; provided, however, that a modification of the terms of a prior
deferral election shall be only be effective one (1) year after the date on
which it is submitted in writing to the Bank.

4.4 Length of Deferral. The deferral periods elected by each Participant with
respect to deferrals of Compensation for any Year or Prior Benefits shall be at
least equal to one (1) year following the end of the Year to which the deferral
relates, and shall in no event be no greater than the date of the Participant’s
termination of employment, or, in the case of a director, service.

4.5 Distribution of Deferred Amounts. Participants shall be entitled to elect to
receive distribution of deferred amounts, at the end of the deferral period in a
single lump sum distribution, by means of installments, or in such other format
approved by the Committee.

(a) Lump Sum Distribution. Such distribution shall be made in the form of whole
shares of Common Stock within thirty (30) calendar days of the date specified by
the Participant as the date for distribution of deferred amounts as described in
Sections 4.3 and 4.4 hereof, or as soon thereafter as practicable.

(b) Installment Distribution. Participants may elect distributions in monthly
installments over a five (5) year period. The initial distribution shall be made
in the form of shares of Common Stock within thirty (30) calendar days after the
commencement date selected by the Participant pursuant to Sections 4.3 and 4.4
hereof, or as soon thereafter as practicable. The remaining distributions shall
be made in shares of Common Stock each year thereafter, until the Participant’s
entire deferred compensation account has been distributed. The number of shares
distributable with respect to each installment shall be equal to the balance of
the number of Common Stock Units remaining in the Participant’s deferred
compensation account immediately prior to each such distribution, multiplied by
a fraction, the numerator of which is one (1), and the denominator of which is
the number of installments remaining.

(c) Alternative Schedule. A participant may submit an alternate distribution
schedule to the Committee for approval; provided, however, that no such
alternate schedule shall be permitted unless approved by the Committee.

(d) Limitation on Form of Distribution. Distributions under this Plan shall be
made solely in the form of whole shares of Common Stock and the Bank shall be
under no obligation to distribute any amount in cash.

(e) Death Benefits; Beneficiary Designation. If a Participant dies before the
end of a deferral period or prior to termination of employment, or after
distribution of the Participant’s account has commenced but prior to the
distribution of all amounts to which the Participant is entitled under the Plan,
the Participant’s account shall be distributable or shall continue to be
distributed in accordance with the Participant’s election under this Section 4.5
to the person or persons designated pursuant to this subsection (e). A
Participant may from time to

 

4



--------------------------------------------------------------------------------

time designate in writing on a form prescribed by the Committee for such purpose
a person or persons (named contingently or successively) to receive benefits
distributable under this Plan upon or after the Participant’s death. Such
designation may be changed from time to time by the Participant by filing a new
designation. Each designation shall revoke all prior designations by the
Participant. In the absence of a valid beneficiary designation, the
Participant’s benefits shall be distributable to his or her surviving spouse,
or, if the Participant is not survived by a spouse, to his or her estate.

4.6 Financial Hardship. The Committee shall have the authority to alter the
timing or form of distribution of deferred amounts in the event that the
Participant establishes, to the satisfaction of the Committee, severe financial
hardship. In such event, the Committee may, in its sole discretion:

(a) Authorize the cessation of deferrals by such Participant under the Plan, or

(b) Provide that all or a portion of the amount previously deferred by the
Participant shall immediately be paid in a lump sum distribution in the form of
shares of Common Stock; or

(c) Provide that all or a portion of the installments payable over a period of
time shall immediately be paid in a lump sum distribution of shares of Common
Stock; or

(d) Provide for such other installment schedule as deemed appropriate by the
Committee under the circumstances.

For purposes of this Section 4.6, “severe financial hardship” shall be
determined by the Committee, in its sole discretion, in accordance with all
applicable laws. The Committee’s decision with respect to the severity of
financial hardship and the manner in which, if at all, the Participant’s future
deferral opportunities shall be ceased, and/or the manner in which if at all,
the distribution of deferred amounts of the Participant shall be altered or
modified shall be final, conclusive, and not subject to appeal.

4.7 Special Change in Control Election. In addition to the elections described
in Section 4.3 of this Plan, each Participant may make an election applicable
solely in the event of a Change in Control of the Bank or the Company with
respect to the length of the deferral period for all deferrals under the Plan
and the form of distribution of such deferrals. Such election must be made in
writing at least three (3) months prior to the consummation of any transaction
constituting a Change in Control. In the absence of a election pursuant to this
Section 4.8, a Participant’s benefits under this Plan shall be payable in
accordance with the Participant’s elections under Section 4.3. For purposes of
this Plan, a “Change in Control” shall mean any of the following events:

 

  i. Merger: The Company merges into or consolidates with another corporation,
or merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.

 

5



--------------------------------------------------------------------------------

  ii. Acquisition of Significant Share Ownership: The Company files, or is
required to file, a report on Schedule 13D or another form or schedule (other
than Schedule 13G) required under Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s voting securities, but this clause (b) shall not
apply to beneficial ownership of Company voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities.

 

  iii. Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the stockholders) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or

 

  iv. Sale of Assets: The Company sells to a third party all or substantially
all of its assets.

A Change in Control shall not occur as a result of a mutual holding company
reorganization or second-step conversion of the Bank from the mutual to the
stock form of ownership.

 

6



--------------------------------------------------------------------------------

Article 5

Deferred Compensation Accounts

5.1 Participant Accounts. The Bank shall establish and maintain an individual
bookkeeping account for deferrals made by each Participant under Article 4
herein. Each account shall be credited as of the date the amount deferred
otherwise would have become due and payable to the Participant.

5.2 Valuation of Deferred Amounts. Amounts credited to a Participant’s deferred
compensation account shall be credited solely in the form of “Common Stock
Units” with each unit equivalent to one (1) share of Common Stock.

The following additional rules shall apply to Common Stock Units:

(a) The number of Common Stock Units initially credited to a Participant’s
account with respect to the deferral of Prior Benefits shall equal the number of
shares of Common Stock which are allocated to the Participant in connection with
the subscription order submitted on behalf of all Participants by the trustee of
a trust described in Section 6.3 of the Plan in connection with the Company’s
subscription offering of Common Stock and the Bank’s mutual-to-stock conversion.
Notwithstanding anything herein to the contrary, the crediting of Common Stock
Units to a Participant with respect to the deferral of Prior Benefits in this
Plan shall in all respects be subject to the individual purchase limitations and
purchase priorities set forth in the Company’s plan of stock issuance and in no
event shall the initial number of Common Stock Units credited to a Participant’s
account exceed 25,000.

(b) The number of units credited to a Participant’s account with respect to
Prior Benefits deferred under this Plan but not credited or creditable under
(a) above shall equal the dollar amount of such Prior Benefits divided by the
average of the high and low trading prices of the Common Stock on a trading date
determined by the Committee in its sole discretion, but in any event not later
than ninety (90) trading days after the effective date of the Company’s initial
public offering.

(c) The number of Common Stock Units credited to a Participant’s account with
respect to other deferrals shall equal the dollar amount of such deferrals
divided by the average of the high and low trading prices of the Common Stock on
the date that the Compensation would otherwise have been paid but for the
Participant’s deferral.

(d) The Participant’s Account shall also be credited with additional Common
Stock Units equal to the dollar amount of dividends or other distributions paid
from time to time during the deferral period on a number of shares of Common
Stock equal to the number of Common Stock Units then credited to the
Participant’s Account divided by the average of the high and low trading prices
of the Common Stock on the payment date.

(e) In the event of any change in the outstanding shares of the Common Stock by
reason of any stock dividend or split, recapitalization, merger, consolidation,
spin-off, reorganization, combination or exchange of shares, Change in Control
or other similar corporate change, then an equitable equivalent adjustment shall
be made in the Common Stock Units credited to Accounts under the Plan.

 

7



--------------------------------------------------------------------------------

(f) When distribution of a Participant’s Account occurs, such distribution shall
be made solely by transferring to the Participant or beneficiary a number of
shares of the Common Stock equal to the number of whole units then distributable
from the Participant’s Account. On any distribution date, fractional Common
Stock Units shall be rounded up to the nearest whole unit.

5.3 Charges Against Accounts. There shall be charged against each Participant’s
deferred compensation account any distributions made to the Participant or to
his or her beneficiary.

5.4 Vesting. A Participant shall be 100% vested in his or her Account at all
times.

Article 6

Rights of Participants

6.1 Contractual Obligation. The Plan shall create a contractual obligation on
the part of the Bank to make distributions from the Participant’s accounts when
due.

6.2 Unsecured Interest. No Participant or party claiming an interest in amounts
deferred by a Participant shall have any interest whatsoever in any specific
asset of the Bank. To the extent that any party acquires a right to receive
distributions under the Plan, such right shall be equivalent to that of an
unsecured general creditor of the Bank.

6.3 Authorization for Trust. The Bank may, but shall not be required to,
establish one or more trusts, with such trustee as the Committee may approve,
for the purpose of providing for the distribution of deferred amounts. It is the
Bank’s intention to establish such a trust and designate a trustee for purposes
related to the deferral of Prior Benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the Bank’s
creditors. To the extent any amounts deferred under the Plan are actually paid
from any such trust, the Bank shall have no further obligation with respect
thereto, but to the extent not so paid, such deferred amounts shall remain the
obligation of, and shall be paid by, the Bank.

6.4 Employment. Nothing in the Plan shall interfere with nor limit, in any way,
the right of the Bank or any affiliate of the Bank to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of the Bank or any affiliate of the Bank.

 

8



--------------------------------------------------------------------------------

Article 7

Withholding of Taxes

The Bank shall have the right to require Participants to remit to the Bank an
amount sufficient to satisfy any withholding tax requirements or to deduct from
all distributions made pursuant to the Plan amounts sufficient to satisfy
withholding tax requirements.

Article 8

Amendment and Termination

The Bank hereby reserves the right to amend, modify, or terminate the Plan at
any time by action of the Board, provided, however, that no such amendment or
termination shall in any material manner adversely affect any Participant’s
rights to amounts previously deferred hereunder without the consent of the
Participant.

Article 9

Claims Procedure

(a) Claim. A person who believes that he is being denied a benefit to which he
is entitled under this Plan (hereinafter referred to as a “Claimant”) may file a
written request for such benefit with the Bank, setting forth his claim. The
request must be addressed to the Secretary of the Board at the Bank’s then
principal place of business.

(b) Claim Decision. Upon receipt of a claim, the Committee shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. The Committee may, however, extend
the reply period for an additional ninety (90) days for reasonable cause. If the
claim is denied in whole or in part, the Committee shall adopt a written
opinion, using language calculated to be understood by the Claimant, setting
forth:

 

  (i) The specific reason or reasons for such denial;

 

  (ii) The specific reference to pertinent provisions of this Plan on which such
denial is based;

 

  (iii) A description of any additional material or information necessary for
the Claimant to perfect his claim and an explanation why such material or such
information is necessary;

 

  (iv) Appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review; and

 

  (v) The time limits for requesting a review of the decision and for review of
the decision.

 

9



--------------------------------------------------------------------------------

(c) Request for Review. With sixty (60) days after the receipt by the Claimant
of the written opinion described above, the Claimant may request in writing that
the Board review the determination of the Committee. Such request must be
addressed to the Secretary of the Board, at its then principal place of
business. The Claimant or his duly authorized representative may, but need not,
review the pertinent documents and submit issues and comments in writing for
consideration by the Committee. If the Claimant does not request a review of the
Committee’s determination by the Board within such sixty (60) day period, he
shall be barred and stopped from challenging the Committee’s determination.

(d) Review of Decision. Within sixty (60) days after receipt of a request for
review, the Board will review the Committee’s determination. After considering
all materials presented by the Claimant, the Board will provide the Claimant
with a written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of this Plan on which the
decision is based. If special circumstances require that the sixty (60) day time
period be extended, the Secretary of the Board will so notify the Claimant and
will render the decision as soon as possible, but no later than one hundred
twenty (120) days after receipt of the request for review.

Article 10

Miscellaneous

10.1 Notice. Except as otherwise provided herein, any notice or filing required
or permitted to be given to the Bank under the Plan shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail to Emily
Walker, Human Resources of the Bank. Notice to the Emily Walker, Human
Resources, if mailed, shall be addressed to the principal executive offices of
the Bank. Notice mailed to a Participant shall be at such address as is given in
the records of the Bank. Notices shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.

10.2 Nontransferability. Participant’s rights to deferred amounts credited
hereunder the Plan may not be sold, transferred, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. In no event shall the Bank make any distribution under the Plan to
any assignee or creditor of a Participant.

10.3 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

10.4. Costs of the Plan. All costs of implementing and administering the Plan
shall be borne by the Bank.

10.5 Status under ERISA. The Plan is intended to be an unfunded plan which is
maintained primarily to provide deferred compensation benefits for a select
group of “management or highly compensated employees” within the meaning of
Sections 201, 301, and 401 of ERISA, and to therefore be exempt from the
provisions of Parts 2, 3, and 4 of Title 1 of ERISA.

 

10



--------------------------------------------------------------------------------

10.6 Applicable Law. The Plan shall be governed by and construed in accordance
with the laws of the State of New Jersey.

10.7 Successors. All obligations of the Bank under the Plan shall be binding on
any successor to the Bank, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Bank.

 

11